     Case 2:19-cv-02841-SRB-ESW Document 127 Filed 10/06/20 Page 1 of 2



 1    WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9     Lamont A Thompson,                                   No. CV-19-02841-PHX-SRB (ESW)
10                    Plaintiff,                            ORDER
11     v.
12     Corizon Health Care Incorporated, et al.,
13                    Defendants.
14
15           The Court has reviewed “Plaintiff’s Opposition/Response to Defendants Objection to

16    Request for Production of Documents” (Doc. 120) and Defendants’ Response (Doc. 121).

17    Plaintiff’s document violates the provision in the Scheduling Order concerning discovery disputes.

18    (Doc. 31 at 3). Accordingly, the “Plaintiff’s Opposition/Response to Defendants Objection to

19    Request for Production of Documents” (Doc. 120) will be stricken without prejudice to re-filing a

20    request for a discovery conference that complies with the Scheduling Order.

21            In addition, Plaintiff has filed with the Court a Request for Production of Documents (Doc.

22    116). Federal Rules of Civil Procedure Rule 5(d) states that “the following discovery

23    requests and responses must not be filed until they are used in the proceeding or the court
24    orders filing: depositions, interrogatories, requests for documents or tangible things or to
25    permit entry onto land, and requests for admission.” LRCiv 5.2 provides that “[a] ‘Notice
26    of Service’ of the disclosures and discovery requests and responses listed in Rule 5(d) of
27    the Federal Rules of Civil Procedure must be filed within a reasonable time after service
28    of such papers.”
     Case 2:19-cv-02841-SRB-ESW Document 127 Filed 10/06/20 Page 2 of 2



 1           Plaintiff propounds a number of discovery requests in his Request for Production of
 2    Documents filed on September 3, 2020 (Doc. 116). Plaintiff has not “used” these discovery
 3    requests in the proceeding (e.g. by relying upon responses in support of a motion,
 4    supporting a motion to compel, etc.). Therefore, Plaintiff’s filing of the actual discovery
 5    requests instead of a “Notice of Service” is in violation of LRCiv 5.2 and Rule 5(d) of the
 6    Federal Rules of Civil Procedure. LRCiv 5.2 requires that Plaintiff file a “Notice of
 7    Service” of discovery requests, not the discovery request itself. Therefore, the Court will
 8    strike Plaintiff’s Request for Production of Documents (Doc. 116), deem the discovery
 9    request to have been served on the date it was filed, and allow Plaintiff to file a Notice of
10    Service regarding the Request for Production of Documents within 30 days of the date of
11    filing this Order.
12           For the reasons set forth herein,
13           IT IS ORDERED striking Plaintiff’s Request for Production of Documents (Doc.
14    116) and “Plaintiff’s Opposition/Response to Defendants Objection to Request for
15    Production of Documents” (Doc. 120).
16           IT IS FURTHER ORDERED that Plaintiff file a Notice of Service of Plaintiff’s
17    Request for Production of Documents in compliance with LRCiv 5.2 no later than 30 days
18    from the date of filing this Order.
19           Dated this 6th day of October, 2020.
20
21
22                                                       Honorable Eileen S. Willett
23                                                       United States Magistrate Judge

24
25
26
27
28


                                                  -2-
